COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  QUENTIN COLE ARMSTRONG, JR.,                                  No. 08-16-00223-CV
                                                 §
                                   Appellant,                        Appeal from
                                                 §
  v.                                                             143rd District Court
                                                 §
  PAUL C. ARMSTRONG,                                           of Reeves County, Texas
                                                 §
                                   Appellee.                  (TC # 14-10-20808-CVR)
                                                 §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment for

Appellant. We further order that the Appellant recover from Appellee all costs, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.